DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of modified/new grounds of rejection necessitated by amendment.  Refer to the new ground of rejection presented below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koshihara US Patent No. 10340428 (previously cited), in view of Ukigaya US Patent Publication No. 20190096971.
Regarding claim 1: Koshihara teaches a display device (refer to annotated Fig. 4 below, reference also made to plan view Fig. 3), comprising: a substrate (50) comprising: a first subpixel (pixel region denoted by item 3G); a second subpixel(pixel region denoted by item 3B); and a third subpixel (pixel region denoted by item 3R); an insulating layer (52) comprising a trench (examiner label 1) on the substrate between at least two among the first subpixel, the second subpixel, and the third subpixel (refer to Fig. 4, trench (examiner label 1 below) is formed in the insulating layer to recess the  

    PNG
    media_image1.png
    505
    498
    media_image1.png
    Greyscale


However, Koshihara is silent with respect to showing wherein the trench partially disconnects the light emitting layer. 
Ukigaya teaches a similar display device (Fig. 4) with a trench (recess 200) formed in an insulating layer (102) between pixels, wherein the light emitting layer (stack 130) is partially disconnected between pixels in the trench (refer to Fig. 4, part of the light emitting layer stack 130 is disconnected (layer 131 of the stack is disconnected) between adjacent pixel electrodes 110). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the light emitting layer to be partially disconnected between pixels since it is a known feature/modification for a light emitting layer formed 
Regarding claim 2: Koshihara and Ukigaya teach the display device of claim 1, Koshihara teaches wherein: the second color filter is wider than the third color filter; and the second color filter partially overlaps the third subpixel (refer to Fig. 4, second filter 8B is wider than the third filter 8R and partially overlaps a red pixel from an adjacent group (see examiner label 2).
Regarding claim 3: Koshihara and Ukigaya teach the display device of claim 1, Koshihara teaches wherein: the fence comprises: a first fence in the first subpixel; a second fence in the second subpixel; and a third fence in the third subpixel; and each of the first fence, the second fence, and the third fence adjoins the trench (refer to Fig. 4, layer 34 (fence layer) is formed around the edges of each pixel thus forming first, second, third fences that adjoin the trench recesses formed in insulating layer 52).
	Regarding claim 4: Koshihara and Ukigaya teach the display device of claim 3, Koshihara teaches wherein: each of the first fence, the second fence, and the third fence comprises: a first portion overlapping one side of the first electrode; and a second portion overlapping the other side of the first electrode; and the first portion and the second portion are spaced apart from each other (refer to Fig. 4, layer 34 has first portions (label 4) overlapping one side of the first electrode and second portions (label 
	Regarding claim 5. Koshihara and Ukigaya teach the display device of claim 4, Koshihara teaches wherein: at least a portion of the first portion of the first fence overlaps the second color filter (right side of the first fence (green pixel) overlaps second color filter 8B); at least a portion of the second portion of the third fence overlaps the second color filter (pixel labeled 2 has second portion of third fence that overlaps the second color filter); the first portion of the first fence is closer to the second subpixel than the second portion of the first fence (second portion of the first fence (3) is on the other side away from second subpixel); and the second portion of the third fence is closer to the second subpixel than the first portion of the third fence (first portion of the third fence of the pixel labeled 2 is out of the field of view thus second portion is closer to the second subpixel).
Regarding claim 6. Koshihara and Ukigaya teach the display device of claim 4, Koshihara teaches wherein the second color filter comprises: a first area overlapping the first subpixel comprising the first portion of the first fence; a third area overlapping the third subpixel comprising the second portion of the third fence; and a second area overlapping the second subpixel between the first area and the third area (refer to Fig. 4, second color filter 8B has an first area that overlaps first subpixel area 8G, second area overlapping the pixel electrode of the pixel 3B and third area overlapping a third fence portion of a red pixel cell (see red pixel shown by label 2).
Regarding claim 7. Koshihara and Ukigaya teach the display device of claim 6, Koshihara teaches wherein: the light-emitting layer comprises a first light-emitting area 
	Regarding claim 8: Koshihara and Ukigaya teach the display device of claim 6, Koshihara teaches wherein: the light-emitting layer comprises a second light-emitting area overlapping the third area; and light emitted from the second light-emitting area is shielded by the third area of the second color filter (refer to Fig. 4, light emitting layer 32 extends under the overlapped third area of the second color filter 8B and third color filter 8R thus has an second area that is shielded)..
Regarding claim 9: Koshihara and Ukigaya teach the display device of claim 6, Koshihara teaches wherein the first area of the second color filter overlaps at least a portion of the first portion of the first fence (refer to Fig. 4, overlapped area (first area) of the second color filter covers a first portion of the fence over the green pixel electrode 31).
Regarding claim 10: Koshihara and Ukigaya teach the display device of claim 6, Koshihara teaches wherein the third area of the second color filter overlaps at least a portion of the second portion of the third fence (refer to Fig. 4, third of the second color filter 8B overlaps a second portion of the third fence of the red pixel (label 2)).
Regarding claim 12:  Koshihara and Ukigaya teach the display device of claim 6, Koshihara teaches wherein: the first area of the second color filter has a first length; the third area of the second color filter has a second length; and the first length and the second length are different from each other (refer to Fig. 4, the length of the first .

Allowable Subject Matter
Claims 11, 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11:  Koshihara and Ukigaya teach the display device of claim 6, Koshihara teaches wherein: the first area of the second color filter has a first length; the third area of the second color filter has a second length (refer to Fig. 4, the overlap areas of the second color filter have arbitrary different lengths); but is silent with respect to the above structure in combination with the first length and the second length are equal to each other.
Regarding claim 13: Koshihara and Ukigaya teach the display device of claim 1, but are silent with respect to the above structure in combination with wherein: the light-emitting layer comprises: a first stack configured to emit light of a first color; a second stack configured to emit light of a second color different from the first color; and a charge generation layer between the first stack and the second stack; and the first stack and the charge generation layer are each noncontiguous inside the trench.
Regarding claim 14: Koshihara and Ukigaya teach the display device of claim 1, Koshihara teaches wherein: the fence comprises: a first fence in the first subpixel; a second fence in the second subpixel; and a third fence in the third subpixel (refer to Fig. 4, each pixel is surrounded by a fence portion formed by layer 34 thus forming a first 
Regarding claim 15: Koshihara and Ukigaya teach the display device of claim 1, Koshihara teaches wherein: the substrate further comprises a fourth subpixel (additional blue pixel is shown in Fig. 4 on the left side of the figure); the first subpixel is configured to emit green light (3G); the second subpixel is configured to emit blue light (3B); the third subpixel is configured to emit red light (3R); the fourth subpixel is configured to emit blue light (left side of Fig. 4 blue pixel); but is silent with respect to the above structure in combination with wherein the first subpixel is surrounded by the second subpixel and the fourth subpixel.
Regarding claim 19: Koshihara and Ukigaya teach the display device of claim 1, but are silent with respect to the above structure in combination with wherein: the second color filter does not overlap the first color filter in the thickness direction of the substrate.   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SS/Examiner, Art Unit 2829                     
                                                                                                                                                                                   
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829